DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of US 2021/0188648. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
The preliminary amendment dated 10/18/2019 has been received and will be entered.
Claim(s) 1-10, 14-15, and 18 is/are pending.
Claim(s) 18 is/are currently amended.
Claim(s) 11-13 and 16-17 is/are acknowledged as cancelled.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 



Information Disclosure Statement
The information disclosure statement (IDS) filed 10/18/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
While translated abstracts have been submitted, the IDS lists the full documents – not the abstracts. The rules require copies of the foreign references. 37 CFR 1.98(a)(2). “Submission of an English language abstract of a reference, such as one generated by a foreign patent office, may fulfill the requirement for a concise explanation.” MPEP 609.04(a) III. It does not obviate the need to file the documents themselves. 
The IDS is crossed out and not considered. 
	
Allowable Subject Matter
I. Claims 1-10, 14-15, and 18 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
WO 2015/147501 to Kim, et al. (10-2015; C08K 9/04) was the closest prior art uncovered by the search. US 2017/0107355 to Kim, et al. is relied on as a translation, to which citation is given. With respect to Claim 1, Kim teaches a graphite complex in which nanoparticles are fixed on a graphite surface. See e.g. (Kim “Fig. 7,” passim). Kim teaches flaky, expanded and spheroidal graphite (Kim 3: [0044]-[0045]). However, as understood, this graphite is the graphite to which the nanoparticles, catecholamine layer and polymer layer are fixed. As understood, Kim does not 
Kim states:
[0039] That is, when flaky graphite is dispersed in a polymeric resin, it is difficult for flaky graphite to be uniformly dispersed in a polymeric resin, and also since the viscosity of a polymeric resin rapidly increases in a mixing process, it is difficult for flaky graphite to be uniformly dispersed. Therefore, it is very difficult to add a sufficient amount of flaky graphite to obtain excellent mechanical properties of a prepared complex. When flaky graphite does not form a uniformly dispersed phase in a polymeric resin and an interfacial bond, a phenomenon in which flaky graphite is agglomerated occurs, and as a result, a crack, a pore, a pin hole, and the like are formed in a complex, which results in a great decrease in electrical conductivity and mechanical strength of a complex.

(Kim 3: [0039]) (emphasis added). Kim goes on to state:
[0050] In regard to the application of graphite, a decrease in chemical reactivity on a surface (basal plane) has been regarded as a big problem so far. A bonding site in which a chemical reaction may take place is present not on the surface of flaky graphite but at the edge of flaky graphite and a defect part in the surface of flaky graphite. Therefore, chemical reactivity is lower on the surface of flaky graphite than at the edge and a defect part of flaky graphite due to this bonding site in which a chemical reaction may take place. For this reason, when pure flaky graphite is generally dispersed in a polymeric resin, since it is difficult for pure flaky graphite to form a strong interfacial bond with a polymeric resin, there is a problem in which pure flaky graphite is not well dispersed.

(Kim 3: [0050]) (emphasis added). Collectively, these are understood as teaching away from adding graphite to a composition that contains the properly construed “graphite complex” required by Claim 1. As understood, one of ordinary skill would not be motivated to add graphite due to the poor dispersion and the resulting effects (cracks, pores, pin holes, etc.). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736